This cause came on to be heard upon the appeal from the Court of Common Pleas of Hamilton County.
Appellant asserts that the trial court erred in granting summary judgment to appellees on appellant's claim for workers' compensation. The underlying claim was that appellant suffered *Page 313 
a complete mental breakdown related to his job as a police communications officer. We overrule the assignment of error because the record does not demonstrate that appellant suffered an "injury" as defined in R.C. 4123.01(C). That section does not include as a compensable injury a mental injury caused by mental or emotional stress. See Ryan v. Connor (1986), 28 Ohio St.3d 406, 28 OBR 462, 503 N.E.2d 1379. Appellees were entitled to judgment as a matter of law. Civ. R. 56(C).
The judgment of the trial court is affirmed.
Judgment affirmed.
SHANNON, P.J., BLACK and KLUSMEIER, JJ., concur.